Title: To George Washington from Nicholas Cooke, 2 September 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence September 2d 1775

I am favoured with your Excellency’s Letter of the 31st of last Month by Captain Baylor; who hath purchased the warlike Stores imported by Messrs Clarke and Nightingale. The Prices appear to be very high; but considering the Cost, Expences, & Risque, I believe they are as low as can be reasonably expected.
In the Letter I did myself the Honor to write you by Mr Brown I mentioned the extreme Scarcity of Tow Cloth in the Colony. There is indeed none to be purchased.
The Committee appointed to act during the Recess of the General Assembly have given your Proposal, for taking the Powder from Bermuda, a full Consideration, and have come to a Resolution to make the Attempt. Capt. Abraham Whipple, the Commodore of the Two arrived Vessels in the Service of this Colony, who hath been very ill, but is now upon the Recovery, hath been consulted, and will undertake the Enterprize as soon as his Health will permit. He is deemed the most suitable Person to conduct it that we have. He requests your Excellency to give him a Line under your Hand assuring the People of Bermuda that, in Case of their Assistance, you will recommend it to the Continental Congress to permit them to fetch Provisions for the Use of the Island. He does not purpose to make any Use of it unless he shall find it utterly impracticable to obtain the Powder without their Assistance. I am, with much Esteem and Respect, Sir Your most obedient humble Servant

Nichols Cooke

